Pee CuRiam:
It is an unquestioned fact that the mortgage was made to secure the payment of the purchase money, and it was duly recorded within sixty days after its execution. The receipt on the deed shows the giving of the mortgage for a portion of the purchase money. If the association saw the deed, that was sufficient to affect it with notice. It is not proved that the deed had actually been delivered to the vendee at the time he executed the mortgage under which the plaintiff in error claims.
Judgment affirmed.